--------------------------------------------------------------------------------


Exhibit 10.2




AGREEMENT


THIS AGREEMENT (the “Agreement”) is made this       5      day of December, 2006
by and between the parties to this Agreement (hereinafter individually referred
to as a “Party” and collectively referred to as the “Parties”), APPLIED DIGITAL
SOLUTIONS, INC., a Missouri Business Corporation (hereinafter referred to as
“ADS”), and SCOTT R. SILVERMAN (hereinafter referred to as “Executive”).
 
WHEREAS, the Parties entered into the Applied Digital Solutions, Inc. Employment
and Non-Compete Agreement dated April 8, 2004 (the “ADS Agreement”); and
 
WHEREAS, ADS desires the Executive to focus his efforts exclusively on ADS’s
VeriChip subsidiary by becoming that company’s CEO; and
 
WHEREAS, ADS desires to replace the ADS Agreement because under the ADS
Agreement, if ADS assigned the Executive to responsibilities solely for VeriChip
Corp, it could be deemed a constructive termination entitling the Executive to
approximately Three Million Three Hundred Thousand ($3,300,000.00) Dollars in
cash, and would allow the Executive to resign (neither of which is desired by
ADS); and
 
WHEREAS, ADS prefers to enter into an agreement, and Executive is prepared to
enter into an agreement, that motivates Executive to accept the position desired
for him by ADS, that motivates him to remain at that position and motivates him
to improve the value of ADS; and
 
WHEREAS, contemporaneous with the execution of this Agreement, Executive and
VeriChip Corp shall enter into the VeriChip Corp Employment and Non-Compete
Agreement in substantially the form attached hereto as Exhibit “A,” the terms of
which are incorporated by this reference (the “VeriChip Agreement”).


--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth in this Agreement, the Parties agree as follows:
 

 
(1)
Termination of the ADS Agreement.

 
(a)    Effective upon the execution of this Agreement, the ADS Agreement shall
be null and void and of no further force and effect. In consideration for
Executive waiving all of his rights pursuant to the ADS Agreement including,
without limitation, all benefits resulting from a constructive termination of
employment, Executive shall receive Three Million Three Hundred Thousand
($3,300,000.00) Dollars in cash payable within one hundred and twenty (120) days
of the date of this Agreement (the “Cash Consideration”). In lieu of paying the
Cash Consideration, ADS may, in its sole discretion, elect to transfer to
Executive common stock in ADS that has a value of Three Million Three Hundred
Thousand ($3,300,000.00) Dollars (the “Stock”). ADS may elect to pay the amount
referred to herein in Stock at any time during the one hundred and twenty (120)
day period. If Executive remains on the Board of Directors of ADS at that time,
or if there is some other reason shareholder approval might be necessary to
permit the issuance of the Stock, then ADS shall have one hundred and twenty
(120) additional days from the date of such election to obtain such shareholder
approval. If it does not obtain shareholder approval in such timeframe, ADS
shall forfeit its election to pay the amount in Stock and shall pay the Cash
Consideration. The Stock shall be subject to a substantial risk of forfeiture in
the event that Executive voluntarily resigns as the Chairman and the Chief
Executive Officer of VeriChip Corp on or before December 31, 2008, or in the
event that VeriChip Corp terminates the VeriChip Agreement for cause in
accordance with Section 3(e) of the VeriChip Agreement on or before December 31,
2008.

-2-

--------------------------------------------------------------------------------



(b)    The Stock shall be registered as soon as practicable, which is
anticipated to be approximately six (6) months from the date of issuance of the
Stock. The Stock will be issued based on the average closing price of one (1)
share of common stock of ADS for the ten (10) trading days preceding the day ADS
elects to pay in Stock. The Stock will be price protected through the date on
which the registration statement becomes effective, or the date in which the
Stock should become eligible for trading, if later, such that if the value of
the Stock is then less than Three Million Three Hundred Thousand ($3,300,000.00)
Dollars, additional shares in ADS will be issued to Executive to subsidize any
shortfall.
 

 
(2)
Miscellaneous.

 
(a)    The invalidity or unenforceability of any particular provision of this
Agreement shall not affect the other provisions hereof, and this Agreement shall
be construed in all respects as those such invalid or unenforceable provisions
were omitted.
 
(b)    This Agreement shall inure to the benefit of and be binding upon ADS, its
successors and assigns, and Executive.
 
(c)    The terms and provisions of this Agreement may not be modified except by
a written instrument duly executed by the Parties.
 
(d)    This Agreement supersedes all other oral and written agreements between
the Parties with respect to the matters contained in this Agreement and, except
as otherwise provided herein, this Agreement contains all of the covenants and
agreements between the Parties with respect to those matters.

-3-

--------------------------------------------------------------------------------



(e)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Florida. The Parties hereby consent and submit to the
jurisdiction and venue of any state or federal court within the State of
Florida, Palm Beach County in any matter arising out of this Agreement.
 
(f)    This Agreement may be executed in two or more counterparts either by
facsimile or otherwise, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.
 
ATTEST:
 
APPLIED DIGITAL SOLUTIONS, INC.
                 /s/ Kay E. Langsford  
By:
 /s/ Evan C. McKeoun

Secretary  
     CFO, Senior Vice President



WITNESS:
           /s/ Michael J.
Feder                                                    12/5/06    /s/ Scott
Silverman    
SCOTT R. SILVERMAN


-4-

--------------------------------------------------------------------------------



EXHIBIT “A”
 
VERICHIP CORP
EMPLOYMENT AND NON-COMPETE AGREEMENT


AGREEMENT made this    5    day of     December    , 2006 (the “Effective
Date”), by and between the parties to this Agreement (hereinafter individually
referred to as “Party” and collectively referred to as “Parties”), VERICHIP
CORP, a Delaware Business Corporation (hereinafter referred to as “VeriChip”),
and SCOTT R. SILVERMAN (hereinafter referred to as “Executive”).
 
WHEREAS, VeriChip is a leader in RFID technology for people, particularly in the
healthcare area (the “Business”); and
 
WHEREAS, the Business includes VeriChip’s VeriMed business, for which Executive
has contributed meaningfully in his capacity as CEO of Applied Digital
Solutions, Inc., (“ADS”); and
 
WHEREAS, VeriChip finds it is in its best interest to enhance Executive’s
contribution to the Business, to protect its technologies and business
relationships, and to engage Executive’s services as Chairman and Chief
Executive Officer of VeriChip; and
 
WHEREAS, Executive is willing to assume the fulltime role as VeriChip’s Chief
Executive Officer;
 
NOW THEREFORE, in consideration of the promises and the mutual obligations set
forth in this Agreement, the Parties agree as follows:
 
1.    Employment. VeriChip agrees to employ Executive, and Executive agrees to
accept such employment by VeriChip, pursuant to the terms and conditions set
forth in this Agreement.


--------------------------------------------------------------------------------



2.    Position and Responsibilities. During the term of this Agreement, as
defined below, Executive shall serve as Chairman and Chief Executive Officer of
VeriChip and will perform such duties and exercise such supervision with regard
to the business of VeriChip as are associated with such positions, as well as
such additional duties as may be prescribed from time to time by VeriChip’s
Board of Directors. Executive agrees to render services to the best of
Executive’s ability for and on behalf of VeriChip. Executive agrees to devote
his full business time to rendering such services on behalf of VeriChip.
 
3.    Term. Except as otherwise provided in this Section 3 or Section 8(c) of
this Agreement, the term of this Agreement (the “Term”) shall commence on the
Effective Date and shall continue in force thereafter for a period of five (5)
years from the Effective Date. Notwithstanding the foregoing, upon the happening
of any of the following events, this Agreement shall terminate (unless otherwise
provided herein for a termination after a period of time) and Executive shall
cease to be an employee of VeriChip:
 

 
(a)
Executive’s resignation upon sixty (60) days advance written notice;

 

 
(b)
Executive’s Total Disability upon VeriChip’s election. For purposes of this
Agreement, “Total Disability” shall be defined as Executive’s inability, due to
illness, accident or any other physical or mental incapacity, to perform
Executive’s usual responsibilities performed by Executive for VeriChip prior to
the onset of such disability, for one hundred eighty (180) consecutive days
during the Term. VeriChip may elect, by written notice to Executive, within
thirty (30) days of the end of such period of Total Disability defined above, to
terminate Executive’s employment herein;


-2-

--------------------------------------------------------------------------------




 
(c)
the death of Executive;

 

 
(d)
Executive’s Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall be defined as a material breach by VeriChip of
its obligations under this Agreement (including but not limited to any reduction
of Executive’s Base Salary or incentive compensation as provided herein). If
Executive chooses to treat such material breach as a Constructive Termination,
Executive shall provide VeriChip with written notice describing the
circumstances being relied upon by Executive for such termination with respect
to this Agreement within thirty (30) days after the event giving rise to the
Constructive Termination. VeriChip shall have thirty (30) days after receipt of
such notice to remedy the situation prior to the Constructive Termination being
deemed final; or

 

 
(e)
VeriChip terminates this Agreement for cause, with said cause being defined as a
conviction of a felony or Executive’s being prevented from providing services
hereunder as a result of Executive’s violation of any law, regulation and/or
rule.

 

 
(f)
Nothing in this Agreement is intended to limit the rights of VeriChip to
terminate this Agreement under applicable bankruptcy laws in the event that
VeriChip files for protection under the United States Bankruptcy Code.


-3-

--------------------------------------------------------------------------------



4.    Annual Compensation. (a) During the Term, Executive shall be entitled to
compensation for all services performed by Executive pursuant to this Agreement
(“Compensation”) as follows:
 

 
(1)
Executive shall be entitled to a base salary (the “Base Salary”) of FOUR HUNDRED
TWENTY THOUSAND ($420,000.00) DOLLARS for the 2007 calendar year, payable
according to the customary payroll practices of VeriChip for the then current
period. The Base Salary shall increase a minimum of ten percent (10%) per annum
during each of the first two (2) years of the Term. Thereafter, the Base Salary
may be increased (but not decreased) in the reasonable discretion of VeriChip.
The “Base Salary” shall, for all purposes of this Agreement, mean the Base
Salary then being paid by VeriChip to Executive.

 

 
(2)
During the Term, Executive shall be eligible for incentive bonus compensation
for each calendar year, to be reasonably determined by the Board of Directors of
VeriChip, which shall consider bonuses paid by similarly situated employers to
similarly situated employees.

 
(b)   VeriChip shall deduct from the Compensation all taxes and other deductions
which are required to be deducted or withheld under any provision of any
federal, state, or local law now in effect or which may become effective at any
time during the term of this Agreement.

-4-

--------------------------------------------------------------------------------



5.    Fringe Benefits. During the Term, Executive shall be entitled to all
fringe benefits (the “Fringe Benefits”) provided to senior executive employees
of VeriChip, as reasonably determined by the Board of Directors of VeriChip. The
Fringe Benefits shall specifically include executive health benefits which shall
entitle Executive to full reimbursement for all physical examinations and other
related services, use of an automobile leased by VeriChip for use by Executive,
as well as the payment by VeriChip of all applicable annual membership dues
relating to the Ocean Reef Yacht Club. In addition, VeriChip shall utilize its
commercially reasonable efforts to obtain and maintain, at its sole cost and
expense, disability insurance coverage that shall provide Executive with up to
TWENTY-TWO THOUSAND SEVEN HUNDRED FIFTY ($22,750.00) DOLLARS in monthly salary
continuation payments, subject to applicable limitation periods and the
availability of such coverage, in the event of the disability of Executive.
 
6.    Business and Other Expenses. VeriChip will reimburse Executive for all
reasonable travel, entertainment and other expenses incurred by Executive in
connection with the performance of his duties and obligations under this
Agreement. Executive will comply with all reasonable reporting requirements with
respect to business expenses as may be established by VeriChip from time to
time. In addition, VeriChip shall pay to Executive FORTY-FIVE THOUSAND
($45,000.00) DOLLARS per year during the Term, payable in TWENTY-TWO THOUSAND
FIVE HUNDRED ($22,500.00) DOLLAR installments on or before January 15 and
July 15, representing non-allocable expenses that shall be deemed additional
compensation to Executive.
 
7.    Additional Benefits. (a) Executive will be entitled to participate in all
other compensation or employee benefit plans or programs and receive all
benefits for which salaried employees of VeriChip generally are eligible under
any plan or program now or later established by VeriChip on the same basis as
similarly situated senior executives of VeriChip. Executive will participate to
the extent permissible under the terms and provisions of such plans or programs,
in accordance with program provisions.

-5-

--------------------------------------------------------------------------------



(b)   Upon the execution of this Agreement, VeriChip shall, after giving effect
to the contemplated three for one reverse stock split, issue 500,000 shares (the
“Shares”) of restricted stock in VeriChip to Executive. The Shares will be
registered as soon as practicable, which is anticipated to be approximately six
(6) months from the date of issuance of the Shares. The Shares shall be subject
to a substantial risk of forfeiture in the event that this Agreement is
terminated on or before December 31, 2008 pursuant to subparagraphs (a) or (e)
of Section 3 of this Agreement in which event the Shares shall immediately be
forfeited.
 
8.    Payment Upon Termination of Agreement. (a) In the event this Agreement is
terminated by Executive’s resignation pursuant to subparagraph (a) or (e) of
Section 3 of this Agreement, VeriChip will pay to Executive any and all earned
but unpaid Base Salary and earned but unpaid incentive bonus compensation as of
the date of termination. VeriChip shall pay such amounts due Executive within
thirty (30) days of Executive’s last day of service. In addition, VeriChip shall
pay to Executive fifty (50%) percent of the Base Salary for a period of two (2)
years commencing from the date of Termination. In addition, any outstanding
stock options held by Executive on Executive’s last day of service shall remain
exercisable for the life of the option. Further, Executive may, at his sole
option, assume all obligations for the leased vehicle then used by Executive,
which vehicle is being leased by VeriChip for use by Executive.

-6-

--------------------------------------------------------------------------------



(b)   In the event this Agreement is terminated pursuant to any of subparagraphs
(b) through (d) of Section 3 of this Agreement, or if VeriChip terminates this
Agreement without cause, VeriChip will, in addition to maintaining the Fringe
Benefits through December 31, 2011, pay to Executive the sum of (i) any and all
earned but unpaid Base Salary and earned but unpaid incentive bonus compensation
as of the date of termination; (ii) the greater of (A) the Base Salary from the
date of termination through December 31, 2011, or (B) two (2) times the Base
Salary; and (iii) the average bonus paid by VeriChip to Executive for the three
(3) full calendar years immediately prior to the date of termination, or fifty
(50%) percent of the bonus paid by ADS to Executive in 2006 if the termination
occurs in 2007, or seventy-five (75%) percent of the bonus paid by VeriChip to
Executive in 2007 if the termination occurs in 2008, which amount shall be
interpolated from the date of termination through December 31, 2011. All amounts
set forth in this subparagraph (b) may be paid in either cash or in stock of
VeriChip within sixty (60) days of Executive’s last day of service; provided,
however, to the extent that Executive, in his sole option, does not desire to
receive stock of VeriChip, then and in that event, he shall so notify VeriChip
in which event VeriChip shall pay fifty (50%) percent of the amounts set forth
in this subparagraph (b) in cash within sixty (60) days of Executive’s last day
of service, with the remaining amounts to be paid within one hundred eighty
(180) days of Executive’s last day of service; provided, further, that VeriChip
shall continue to pay to Executive the Base Salary for one hundred eighty (180)
days from Executive’s last day of service, which payments shall be credited to
VeriChip against the amount due from VeriChip to Executive as set forth in this
subparagraph (b). In addition, any outstanding stock options held by Executive
on Executive’s last day of service pursuant to such termination shall become
vested and exercisable as of such date of termination, and will remain
exercisable for the life of the option. Further, VeriChip shall continue to pay
all lease payments on the vehicle then used by Executive, which vehicle is being
leased by VeriChip for use by Executive. In addition, VeriChip shall maintain
Executive on its group medical plan on the same conditions as if he were to
remain employed by VeriChip, until Executive is eligible to be covered under
another comparable group medical plan.

-7-

--------------------------------------------------------------------------------



(c)   (i)    To the extent that during the Term there shall be Change in
Control, as hereinafter defined, notwithstanding any term to the contrary in
this Agreement, this Agreement shall terminate in which event, the Executive
shall be entitled to receive the Change in Control Compensation, as hereafter
defined.
 
(ii)   For all purposes of this Agreement, a Change in Control shall be deemed
to occur if any person or entity (or persons or entities acting as a group)
acquires stock of VeriChip that, together with stock then held by such person,
entity or group, results in such person, entity or group holding more than fifty
(50%) percent of the fair market value or total voting power of VeriChip as well
as the board of director members prior to the transaction no longer constituting
a majority of the board of director members following such transaction.
Notwithstanding the foregoing, the following shall not be deemed a Change in
Control: (1) the acquisition of stock by ADS or its affiliates; (2) a public
offering or sale to the public of VeriChip’s stock; (3) a merger with another
company, unless such merger also results in the board of director members prior
to such transaction not constituting a majority of the board members following
such transaction.
 
(iii)   For all purposes of this Agreement, the Term Change in Control
Compensation shall mean the sum of (A) any and all earned but unpaid Base Salary
and earned but unpaid bonus compensation as of the date of the Change in
Control; (B) five (5) times the Base Salary; and (C) five (5) times the average
bonus paid by VeriChip to Executive for the three (3) full calendar years
immediately prior to the Change in Control, or the number of calendar years that
were completed commencing on the Effective Date and ending on the Change in
Control if less than three (3) calendar years. The Change in Control
Compensation shall be paid to Executive within ten (10) days of the Change in
Control. In addition, any outstanding stock options held by Executive as of the
Change in Control shall become vested and exercisable as of such date, and shall
remain exercisable as of the life of the option. Further, VeriChip shall
continue to pay all lease payments on the vehicle then used by Executive, which
vehicle is being leased by VeriChip for use by Executive.

-8-

--------------------------------------------------------------------------------



9.    Confidential Information. (a) Executive recognizes and acknowledges that
all information pertaining to this Agreement or to the affairs; business;
results of operations; accounting methods, practices and procedures;
shareholders; acquisition candidates; financial condition; clients; customers or
other relationships of VeriChip or any of its affiliates (“Information”) is
confidential and is a unique and valuable asset of VeriChip or any of its
affiliates. Access to and knowledge of the Information is essential to the
performance of Executive’s duties under this Agreement. Executive will not,
during the Term or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. Executive will not make use of the Information for his own
purposes or for the benefit of any person or organization other than VeriChip or
any of its affiliates. Executive will also use his best efforts to prevent the
disclosure of this Information by others. All records, memoranda, etc. relating
to the business of VeriChip or its affiliates, whether made by Executive or
otherwise coming into his possession, are confidential and will remain the
property of VeriChip or its affiliates.
 
(b)   Executive will, with reasonable notice during or after the Term, furnish
information as may be in his possession and fully cooperate with VeriChip and
its affiliates as may be required in connection with any claims or legal action
in which VeriChip or any of its affiliates is or may become a party.
 
10.    Restrictions. (a) During the Term, and to the extent that Executive
submits his resignation in accordance with Section 3(a), thereafter for a two
(2) year period (the “Restriction Period”), Executive agrees that, without the
prior express written approval from VeriChip’ Board of Directors, he shall not
compete with VeriChip and its affiliates by directly or indirectly engaging in
the Business or by engaging in any business comparable to that of VeriChip or
its affiliates, either directly or indirectly, as an individual, partner,
member, corporation, limited liability company, limited liability partnership,
officer of a corporation or in any other capacity whatsoever at any location at
which VeriChip or its affiliates conducts business and/or provides any services.

-9-

--------------------------------------------------------------------------------



(b)    Executive acknowledges that the restrictions contained in this Section 10
of this Agreement, in view of the nature of the activities in which VeriChip and
its affiliates are engaged, are reasonable and necessary in order to protect the
legitimate interests of VeriChip and its affiliates, and that any violation
thereof would result in irreparable injuries to VeriChip and/or its
affiliate(s), as the case may be. Executive, therefore, acknowledges that, in
the event of the violation of any of these restrictions, VeriChip shall be
entitled to obtain from any Court of competent jurisdiction preliminary and
permanent injunctive relief, as well as attorneys fees and costs, damages and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative, and in addition to any other
rights or remedies to which VeriChip may be entitled.
 
(c)    Executive agrees that the restrictions contained in this Section 10 of
this Agreement are an essential element of Executive’s compensation that
Executive is granted hereunder and, but for Executive’s agreement to comply with
such restrictions, VeriChip would not have entered into this Agreement.

-10-

--------------------------------------------------------------------------------



(d)   If any of the restrictions set forth in this Section 10 should, for any
reason, be adjudged invalid or unreasonable in any proceeding, then the validity
or enforceability of the remainder of such restrictions shall not be adversely
affected. If the Restriction Period or the area specified in this Section 10 of
this Agreement shall be adjudged unreasonable in any proceeding, then the
Restriction Period shall be reduced by such number of months, or the area shall
be reduced by the elimination of such portion thereof or both, so that such
restrictions may be enforced in such area and for such period of time as is
adjudged to be reasonable. If Executive violates any of the restrictions
contained in this Section 10, the Restriction Period shall not run in favor of
Executive from the time of commencement of any such violation until such time as
such violation shall be cured by Executive to the satisfaction of VeriChip.
 
(e)   The terms of this Section 10 shall survive the termination of this
Agreement. Executive acknowledges that he can be gainfully employed and still
comply with the terms of this Section 10 and that it is not unduly inconvenient
to him.
 
11.   Indemnification; Litigation. (a) VeriChip will indemnify Executive to the
fullest extent permitted by the laws of the State of Florida in effect at that
time, or the certificate of incorporation and by-laws of VeriChip, whichever
affords the greater protection to Executive. Executive will be entitled to any
insurance policies VeriChip may elect to maintain generally for the benefit of
its officers and directors against all costs, charges and expenses incurred in
connection with any action, suit or proceeding to which he may be made a party
by reason of being an officer of VeriChip.
 
(b)   In the event of any litigation or other proceeding between VeriChip and
Executive with respect to the subject matter of this Agreement, VeriChip will
reimburse Executive for all costs and expenses related to the litigation or
proceedings, including attorney’s fees and expenses, providing that the
litigation or proceedings results in either a settlement requiring VeriChip to
make a payment to Executive or judgment in favor of Executive.

-11-

--------------------------------------------------------------------------------



12.   Mitigation. Executive will not be required to mitigate the amount of any
payment provided for hereunder by seeking other employment or otherwise, nor
will the amount of any such payment be reduced by any compensation earned by
Executive as the result of employment by another employer after the date
Executive’s employment hereunder terminates.
 
13.   Remedies. (a) In the event of a breach of this Agreement, the nonbreaching
Party may maintain an action for specific performance against the Party who is
alleged to have breached any of the terms of this Agreement. This subparagraph
(a) of this Section 13 of this Agreement will not be construed to limit in any
manner any other rights or remedies an aggrieved Party may have by virtue of any
breach of this Agreement.
 
(b)   Each of the Parties has the right to waive compliance with any obligation
of this Agreement, but a waiver by any Party of any obligation will not be
deemed a waiver of compliance with any other obligation or of its right to seek
redress for any breach of any obligation on any subsequent occasion, nor will
any waiver be deemed effective unless in writing and signed by the Party so
waiving.
 
14.   Consolidation, Merger or Sale of Assets. Subject to the terms of Section
8, this Agreement shall not preclude VeriChip from consolidating or merging into
or with, or transferring all or substantially all of its assets to, another
corporation which, subject to the express written consent of Executive, which
consent may be withheld for any reason or for no reason, may then assume this
Agreement and all obligations and undertakings of VeriChip hereunder. In that
event, “VeriChip” will mean the other corporation and this Agreement will
continue in full force and effect.

-12-

--------------------------------------------------------------------------------



15.   Attorney's Representations. Executive acknowledges that VeriChip’ counsel,
COOPER LEVENSON APRIL NIEDELMAN & WAGENHEIM, P.A., prepared this Agreement on
behalf of and in the course of its representation of VeriChip, and that:
 

 
1.
Executive has been advised to seek the advice of independent counsel; and

 

 
2.
Executive has had the opportunity to seek and has, in fact, received the advice
of independent counsel of his choosing.

 
16.   Notices. Any notices required or permitted by this Agreement or by law to
be served on, or delivered to, any Party to this Agreement, shall be in writing
and shall be signed by the Party giving or delivering it and sent by courier
that guarantees overnight delivery, or by registered or certified mail, return
receipt requested, addressed to the Party to whom any communication under this
Agreement is to be made. Notice given as provided herein shall be deemed to have
been given on the mailing date and, unless otherwise provided herein, shall be
effective from that date. Notice shall be sent to the respective Party at the
address set forth below. Any Party may change its address for purposes of
receiving notices by furnishing notice of such change in the manner set forth
above.
 
If to VeriChip:
VERICHIP CORP
1690 South Congress Avenue- Suite 200
Delray Beach, Florida 33445



 
If to Executive:
Scott R. Silverman

955 Iris Drive
Delray Beach, Florida 33483


17.   Invalid Provisions. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the Agreement shall be construed in all respects as though such invalid or
unenforceable provisions were omitted.

-13-

--------------------------------------------------------------------------------



18.   Assignment. This Agreement shall inure to the benefit of and be binding
upon VeriChip, its successors and assigns, and Executive. This Agreement, being
for the personal services of Executive, shall not be assignable or subject to
anticipation by Executive.
 
19.   Amendments. The terms and provisions of this Agreement may not be modified
except by written instrument duly executed by the Parties.
 
20.   Entire Agreement. This Agreement supersedes all other oral and written
agreements between the Parties with respect to the matters contained in this
Agreement and, except as otherwise provided herein, this Agreement contains all
of the covenants and agreements between the Parties with respect to those
matters.
 
21.   Law Governing Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida. Any terms and conditions of
this Agreement which apply to Executive and/or govern Executive’s behavior after
Executive’s termination of employment and/or after the termination of this
Agreement shall automatically survive the termination of this Agreement.
 
22.   Consent to Jurisdiction and Venue. The Parties hereby consent and submit
to the jurisdiction and venue of any state or federal court within the State of
Florida, Palm Beach County in any litigation arising out of this Agreement. 
 
23.   Captions and Gender. The headings contained in this Agreement are inserted
for convenience and reference purposes only and are not intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provisions hereof, and shall not affect in any way the meaning or interpretation
of this Agreement or any provisions hereof. All personal pronouns used in this
Agreement shall include the other genders whether used in the masculine or
feminine or neuter gender, and the singular shall include the plural and vice
versa whenever and as often as may be appropriate.

-14-

--------------------------------------------------------------------------------



24.   Counterpart Execution. This Agreement may be executed in two or more
counterparts either by facsimile or otherwise, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
 
IN WITNESS WHEREOF, the Parties hereto have set their hands and seals as of the
date set forth on the first page of this Agreement.
 
 
ATTEST:
 
VERICHIP CORP
                 /s/ Courtney Cady  
/s/ Michael J. Feder                                                12/5/06

 
  By:  Michael J. Feder
, Vice President



WITNESS:
  EXECUTIVE:        /s/ Courtney Cady    /s/ Scott R. Silverman    
SCOTT R. SILVERMAN

 
 
-15-

--------------------------------------------------------------------------------